Citation Nr: 0919978	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  04-05 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for interstitial lung 
disease as secondary to service-connected inactive pulmonary 
tuberculosis.

2.  Whether the Veteran withdrew a claim for entitlement to a 
compensable rating for inactive pulmonary tuberculosis.  

3.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD) as secondary to service-connected 
inactive pulmonary tuberculosis.

4.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) as secondary to service-connected 
inactive pulmonary tuberculosis.


REPRESENTATION

Appellant represented by:	Samuel M. Tumey, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran had active service from May 1950 to May 1954.

The case comes before the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

Additionally, the Board notes that in August 2004, the 
Veteran presented testimony before the undersigned Veterans 
Law Judge (VLJ) with respect to the issues on appeal. A 
transcript of that hearing has been associated with the 
claims file.

This appeal was initially before the Board in January 2005, 
at which time the Board denied the appeal of entitlement to 
service connection for interstitial lung disease.

The Veteran appealed this service connection issue to the 
United States Court of Appeals for Veterans Claims (Court) 
and additionally via a brief filed before the Court, raised 
an issue regarding the Board's failure to address whether a 
claim for an increased rating for pulmonary tuberculosis had 
been withdrawn.  In a decision rendered December 14, 2006, 
the Court vacated the January 2005 decision and remanded it 
to the Board for further development.  The Court additionally 
ordered the Board to address the issue of whether the Veteran 
had withdrawn his claim for entitlement to an increased 
rating for inactive tuberculosis.  In October 2007, the Board 
remanded these matters to afford adjudication by the RO in 
compliance with the Court's order.

Among the actions to be taken was for the RO to adjudicate an 
issue of whether the Veteran had withdrawn a claim for 
entitlement to a compensable rating for inactive pulmonary 
tuberculosis.  The RO issued a decision regarding the 
withdrawal in January 2008, with notice sent later that 
month.  The Veteran timely appealed this matter by filing a 
notice of disagreement in February 2008 and filed a 
substantive appeal in October 2008 within 60 days of 
receiving a September 2008 notification of a statement of the 
case for this matter.  Therefore this issue is before the 
Board to consider.  See Grantham v. Brown, 114 F.3d 1156 
(1997).   

The Board notes that an issue of entitlement to service 
connection for pleural scarring as secondary to service-
connected inactive pulmonary tuberculosis, which was remanded 
by the Board in its January 2005 decision and was not part of 
this Court remand, was remanded again in October 2007 as 
being inextricably intertwined with the issue of service 
connection for interstitial lung disease.  While the matter 
was pending on remand, the RO in a June 2008 rating decision 
granted service connection for pleural scarring, thereby 
mooting this issue and removing it from appellate status. 

The remaining issues are returned to the Board for further 
adjudication.  

The Board further notes that during the interim period in 
which the Board's January 2005 decision was being appealed to 
the Court, the Veteran later in January 2005 filed a notice 
of disagreement with a November 2004 rating which denied 
issues of entitlement to service connection for GERD and for 
chronic obstructive pulmonary disease (COPD), to include as 
secondary to service- connected tuberculosis.  Following 
issuance of a statement of the case in June 2005, the Veteran 
perfected his appeal of these matters in July 2005.  Although 
these matters were separately adjudicated and were not part 
of the Court's adjudication which remanded the interstitial 
lung disease and withdrawn appeal matters to the Board, these 
issues are intertwined with the issue of entitlement to 
service connection for interstitial lung disease, as the 
outcome of the GERD and COPD issues could potentially impact 
the outcome of the interstitial lung disease claim.  

The Board notes that in February 2009 following the most 
recent adjudication of the withdrawal claim which was done in 
June 2008, with notice sent August 2008, there was additional 
evidence obtained, none of which is shown to be pertinent to 
the withdrawal issue.  Applicable VA regulations require that 
pertinent evidence submitted by the appellant must be 
referred to the agency of original jurisdiction for review 
and preparation of a supplemental statement of the case 
(SSOC) unless this procedural right is waived in writing by 
the appellant.  38 C.F.R. §§ 19.37, 20.1304 (2008).  The 
Veteran did not waive his right to review by the RO; however, 
as it is not pertinent to his claim regarding the withdrawal 
issue, and thus the Board may proceed with a decision on this 
issue.

The Board is referring a pending claim for entitlement to an 
increased rating for tuberculosis to the RO for further 
consideration, as per his request that his February 2008 
notice of disagreement addressing whether such claim was 
withdrawn be treated as a new claim if his petition to 
overturn the withdrawal is not granted by the Board.  

The appeal of the issues of entitlement to service connection 
for interstitial lung disease and GERD is REMANDED to the 
agency of original jurisdiction (AOJ) via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


FINDING OF FACT

In May 2003 prior to any Board decision, the Veteran notified 
VA at a Decision Review Officer (DRO) hearing that he desired 
to withdraw the issue of entitlement to a compensable rating 
for inactive pulmonary tuberculosis from appellate status.  



CONCLUSION OF LAW

Because the Veteran has withdrawn his appeal of the issue of 
entitlement to a compensable rating for inactive pulmonary 
tuberculosis, the Board lacks jurisdiction to adjudicate the 
merits of his claim.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

With regards to this issue concerning whether a claim was 
withdrawn, the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008), have no effect 
on an appeal where the law, and not the underlying facts or 
development of the facts, is dispositive of the matter.  
Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  See 
also Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
VAOGCPREC 5-2004 (June 23, 2004).  In this regard, the facts 
before the Board are undisputed and there is no further 
factual development that could be done in this case that 
would serve to affect the outcome.  Therefore, the Board 
finds that no further action is necessary under the statutory 
and regulatory duties to notify and assist.

II.  Withdrawal of Appeal

When the Board concludes that a claim has either been 
withdrawn or abandoned, it must provide an adequate statement 
of reasons or bases for its conclusion.  Verdon v. Brown, 8 
Vet. App. 529 (1996).

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  38 C.F.R. 
§ 20.202.  An Appeal may be withdrawn on the record at a 
hearing or in writing at any time before the Board 
promulgates a decision.  Withdrawal may be made by the 
appellant or by his authorized representative.  38 C.F.R. § 
20.204.  The effect of the withdrawal of an appeal will be 
deemed a withdrawal of the notice of disagreement and if 
filed, the substantive appeal as to all issues to which the 
withdrawal applies.  38 C.F.R. § 20.204(c).

The Veteran contends that he did not withdraw an issue of 
entitlement to a compensable rating for inactive pulmonary 
tuberculosis.  He alleges that while he did withdraw a notice 
of disagreement filed on January 22, 2003, at a DRO hearing 
held on May 21, 2003, this withdrawal did not encompass an 
earlier statement he sent on May 6, 2002 in response to an 
April 2002 decision denying the compensable rating for 
pulmonary tuberculosis (TB).  He contends that this statement 
should be regarded as a notice of disagreement, and that it 
remains pending as his withdrawal request specifically does 
not reference this statement.

A review of the history of this matter reveals that following 
the April 2002 rating denying the increased rating for TB, 
with notice sent April 29, 2002, the Veteran submitted a 
statement to the RO received on May 6, 2002, wherein he 
acknowledged receipt of the notice of the RO's decision but 
then appeared to question the percentage awarded in the 
original grant of service connection, by stating "First I 
would like to question the original disability decision which 
did was not stated as a percent like all others...I feel the 
original award should have been for 20 to 30 percent and not 
as a residual."  However, he also alleged that there were 
several false or incorrect statements in the reasons and 
bases of the April 2002 rating decision pertaining to medical 
evidence.  

In this May 2002 statement he said the following: "I fully 
intend to follow this to highest level which I should have 
done when the residual decision was made in lieu of a 
percentage.  When the original claim was made it was denied 
by VA even though there was clear evidence to the TB before 
the grace period expired.  I was forced to contact my state 
senator at the time to get what was rightfully due me.  It 
seems the VA forces Veterans to hire an attorney before they 
rule in the Veteran's favor.  We should be supporting the 
legal system with what should rightfully belong to the 
Veteran.  I hope it will not be necessary to hire an 
attorney."

On June 10, 2002 the RO sent a reply to this letter to the 
Veteran.  The RO acknowledged receipt of the letter on May 2, 
2002 but stated that it was unclear whether the Veteran was 
filing a notice of disagreement or possibly requesting 
reconsideration of the April 2002 rating.  The RO informed 
him that unless they received clarification from the Veteran 
on this matter, no further action would be taken on the May 
2002 letter.

In December 2002 the Veteran sent another statement 
discussing his case and stating that he had petitioned the VA 
for review of his disability for 2 reasons, one that he 
receives a "residual" which he had not heard of except in 
his case and second that he has been having shortness of 
breath.  This letter did not clarify whether he wished to 
file a notice of disagreement as opposed to a request for 
reconsideration.  Again he referred to what he described as 
"false statements" in the April 2002 rating.  

On January 22, 2003 the Veteran filed a notice of 
disagreement wherein he expressed the following.  "I 
received your letter on April 29, 2002.  Consider this letter 
as Notice of Disagreement."  He also claimed secondary 
service connection for interstitial lung disease as the 
result of acid reflux from taking tuberculosis medication.  
Finally, this letter included a request for a hearing.  

A review of the transcript of his DRO hearing, held on May 
21, 2003, shows that the following testimony took place:

DRO:  "Please let the record show that the oath was 
administered.  Prior to the uh, hearing that has gone on the 
record, Mr.(name of Veteran) has advised me that he does not 
wish to pursue the Notice of Disagreement that we received on 
January 22, 2003.  Which disagreed with the evaluation of the 
pulmonary tuberculosis.  Inactive, which is currently rated 
zero percent, is that correct Mr. (name of Veteran)?"

Veteran:  "That's correct."

The hearing then continued with the Veteran confirming that 
the only issues before the DRO were the claims for secondary 
service connection for interstitial lung disease and for 
pleural scarring.  

Adjudication of the other issues continued thereafter up 
through and including the Board's January 2005 decision that 
was appealed to the Court, without mention of the increased 
rating issue up until he raised the issue again in a brief to 
the Court in August 2005.  

Thus, notwithstanding the Veteran's contentions, the 
withdrawal, while apparently initiated off the record, was 
preserved on record at the May 2003 hearing, with the 
Veteran's confirmation of the withdrawal recorded at this 
hearing.  

The Veteran also claims that he did not intend to withdraw 
the appeal for the increased rating and now argues via a 
January 2006 brief that this withdrawal at the May 2003 
hearing was limited to the document accepted as a NOD which 
he submitted on January 22, 2003, and does not apply to the 
earlier document he submitted on May 6, 2002, wherein he 
expressed his intent to "pursue this to the highest level."  
The Board does not find this contention to be plausible.  The 
statement submitted in May 2002 does not clearly express 
whether the Veteran was disagreeing with the April 2002 
decision, or requesting review of this decision, or even 
attempting to allege clear and unmistakable error in an 
adjudication prior to April 2002, as he appears to express 
dissatisfaction with the original award.  

Only after being advised by the RO in the June 2002 letter 
that this statement needed further clarification to ascertain 
whether it could be accepted as a notice of disagreement, did 
the Veteran file a document that clarified that he wished to 
file a notice of disagreement.  This was the document filed 
in January 2003, which was later withdrawn at the hearing.  
The withdrawal of this January 2003 notice of disagreement 
thus encompasses all earlier documents the Veteran filed that 
may be construed as a notice of disagreement with the April 
2002 rating, but had required further clarification.  

Thus, it is clear to the Board that the Veteran intended to 
withdraw his claim for an increased rating for tuberculosis, 
he properly communicated that intent to the DRO in the May 
2003 hearing, and he now regrets doing so.

VA regulation provides for the withdrawal of an appeal to the 
Board by the submission of a written request or on record at 
a hearing to that effect at any time before the Board 
promulgates a final decision on the matter in question.  See 
38 C.F.R. § 20.204(b) (2008); Hanson v. Brown, 9 Vet. App. 
29, 31 (1996) (When a claim is withdrawn by a Veteran, it 
ceases to exist; it is no longer pending and it is not 
viable).

There is a provision within 38 C.F.R. § 20.204 that allows 
for the withdrawn claim to be revived, essentially voiding 
the withdrawal, provided the Veteran files a new notice of 
disagreement and after a statement of the case is issued, a 
new substantive appeal, such filing must be timely with the 
rating which had been subject to the withdrawn appeal.  See 
38 C.F.R. § 20.204(c) (2008).  In this instance no such 
notice of disagreement was re-filed within the one year time 
limit of the April 29, 2002 notice of the rating.  Thus the 
withdrawal stands.  See 38 C.F.R. §§ 20.302, 20.304, 20.305 
(2008) (addressing the time limits for filing an appeal).  

No Board decision has been issued pertaining to this issue.  
Because no specific error of fact or law is alleged, the 
requirements for dismissal have been met.  38 U.S.C.A. § 7105 
(d) (5) (West 2002); 38 C.F.R. § 20.204 (2008).  This appeal 
has become moot by virtue of the withdrawal of all claims and 
appeals before VA.


ORDER

The appeal of the issue of entitlement to a compensable 
rating for inactive pulmonary tuberculosis is dismissed.




REMAND

Remand is necessary to afford compliance with the Board's 
October 2007 remand directives.  See Stegall v. West, 11 Vet. 
App. 268 (1998) (holding that a remand by the Board confers 
on the Veteran, as a matter of law, the right to compliance 
with the remand orders).

Historically, it is noted that the Veteran has alleged 
entitlement to service connection for an interstitial lung 
disease as secondary to his service-connected pulmonary 
tuberculosis.  Specifically, he has alleged that medications 
that were prescribed to treat the tuberculosis caused 
symptoms of GERD and that this resulted in his interstitial 
lung disease.  In vacating and remanding this matter in 
December 2006, the Court pointed out that the Board had 
failed to properly address the credibility of the Veteran's 
lay assertions of continued GERD symptoms from the initial 
treatment for his pulmonary tuberculosis to his more recent 
documented treatment.  The Court also pointed out that the 
examiner in the April 2003 examination report failed to 
indicate whether he considered the Veteran's assertions of 
continued symptoms of GERD in discussing this matter.  

Based on this order, the Board in its October 2007 remand 
directed that the AOJ afford the Veteran a VA examination to 
discuss the etiology of the claimed interstitial lung 
disease, to include in the discussion consideration of the 
Veteran's lay assertions.  Similarly to the previous VA 
examination in April 2003 which had been found inadequate by 
the Court, the examiner in the March 2008 VA examination, 
similar to  the January 2007 examination done by the same 
examiner, noted the history given by the Veteran of 
indigestion type symptoms during his treatment for 
tuberculosis, but in its discussion of the etiology of the 
interstitial lung disease and GERD, failed to address these 
lay assertions of continued GERD symptoms from the initial 
treatment for his pulmonary tuberculosis to his more recent 
documented treatment.  Instead the discussion addressing the 
etiology centers solely on the medical documentation.  As the 
examination fails to comply with the Board's and Court's 
directives, remand is necessary to afford compliance with the 
previous order.  Stegall, supra.  

Since this most recent March 2008 VA examination was 
conducted, additional evidence has been submitted, to include 
private pulmonary reports from April 14, 2008 and April 28, 
2008, which appear to provide significant additional evidence 
that should be addressed, to include the findings from this 
private pulmonologist, Dr. R., of a chest restriction with 
findings of pulmonary fibrosis and fairly significant lung 
destruction with honeycombing in these areas consistent with 
reflux aspiration syndrome.  This pulmonologist also made 
reference to a computed tomography (CT) scan said to have 
been done at Wesley Medical Center which he did not have 
access to and which did not appear to be in the claims 
folder.  

Furthermore, in February 2009, after the most recent 
supplemental statement of the case dated in June 2008, with 
notice sent September 2008 addressing not only the 
interstitial lung issue but also the GERD and COPD issues the 
Veteran submitted pertinent treatment records from the VA 
Medical Center (VAMC) regarding his gastrointestinal and 
pulmonary complaints.  At that time, he did not waive his 
right to have this additional evidence initially considered 
by the AOJ.  Therefore, the AOJ must first consider this 
additional evidence and issue another supplemental statement 
of the case, as appropriate.  See 38 C.F.R. §§ 19.31.  See 
also 38 C.F.R. 
§ 20.1304(c) (any pertinent evidence submitted by the 
appellant or his representative must be referred to the AOJ 
for initial review, unless this procedural right is waived by 
the appellant or his representative, or unless the Board 
determines the benefit sought can be allowed on appeal 
without such a referral).

Additionally, further development to include obtaining the CT 
scan from Wesley Medical Center and further examination is 
indicated not only to address the interstitial lung disease 
issue, but also the intertwined issues of service connection 
for GERD and for COPD, to include review of all the records 
obtained subsequent to the March 2008 examination.  

A thorough and contemporaneous medical examination that takes 
into account the records of prior medical treatment so that 
the decision will be a fully informed one. See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  Based upon the evidentiary record in 
the instant case, as discussed above, and in light of the 
VA's duty to assist, it is the Board's opinion that such an 
examination should be afforded the Veteran before the Board's 
determination on the merits of his claim.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran to 
determine the names, addresses, and dates 
of treatments of any and all VA and 
private medical care providers, who 
treated him for his lung disorder(s) and 
GERD since 2008.  After securing the 
necessary release(s), the AOJ should 
obtain these records, to include the CT 
scan said to have been done at Wesley 
Medical Center around 2008.  All 
correspondence, as well as any treatment 
records obtained, should be made a part of 
the claims folder.  If private treatment 
is reported and those records are not 
obtained, the Veteran and his 
representative should be provided with 
information concerning the negative 
results and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(2008).

2.  Thereafter, the AOJ should schedule 
the Veteran for respiratory and 
gastrointestinal disorders examinations, 
by an appropriate specialist(s), to 
determine the nature and etiology of the 
Veteran's claimed GERD and to determine 
the nature and etiology of the Veteran's 
claimed lung disease, to include 
interstitial lung disease, as well as 
COPD.  The claims folder must be made 
available to the examiner(s) prior to the 
examination, and the examiner should 
acknowledge such review of the pertinent 
evidence in the examination report.  All 
indicated studies should be performed and 
all manifestations of current disability 
should be described in detail.  The 
examiner(s) should address the following 
in the order as set forth below:

(A) Does the Veteran have any current GERD 
or if not a history of reflux symptoms 
other than GERD?  If GERD is diagnosed, is 
it at least as likely as not that any 
current GERD began in service?  If not 
shown to have begun in service, is it at 
least as likely as not that any current 
GERD was caused or aggravated by his 
service-connected pulmonary tuberculosis, 
to include any side effects from 
medication used in treating the active 
tuberculosis in the past?  In addressing 
this question, the examiner should discuss 
the significance of the Veteran's lay 
assertions of continued symptoms of GERD 
as well as the medical evidence in the 
claims file suggesting that his GERD 
symptoms were the result of medication 
used to treat tuberculosis.  The examiner 
should also discuss whether it is at least 
as likely as not any current GERD is 
currently being caused or aggravated 
beyond natural progression by symptoms 
caused by the Veteran's currently inactive 
service-connected tuberculosis?  If the 
appellant's service-connected tuberculosis 
aggravated or contributed to or 
accelerated any pathologic process of any 
diagnosed GERD, the examiner must state to 
what extent, given in terms of a 
percentage, did it so contribute as 
compared to the natural progress of 
diagnosed GERD or as opposed to other 
possible contributing factors.

(B)  Only after addressing the etiology of 
the claimed GERD, the examiner(s) must 
answer the following questions:  Does the 
Veteran have any current interstitial lung 
disease and/or COPD?  If so, is it at 
least as likely as not that any current 
interstitial lung disease and/or COPD 
began in service?  Is it at least as 
likely as not that any current 
interstitial lung disease and/or COPD was 
caused or aggravated by his service-
connected pulmonary tuberculosis, to 
include any side effects from medication 
used in treating the active tuberculosis 
in the past?  In addressing this question, 
the examiner should consider the findings 
and results of the examination of the GERD 
symptoms above and discuss the 
significance of the Veteran's lay 
assertions of continued symptoms of GERD 
(or any other reflux symptoms not 
necessarily attributable to GERD), as well 
as the medical evidence in the claims file 
suggesting that his GERD symptoms or other 
reflux symptoms not necessarily attributed 
to GERD, said to cause his interstitial 
lung disease were the result of medication 
used to treat tuberculosis.  The examiner 
should also discuss whether it is at least 
as likely as not any current interstitial 
lung disease and/or COPD is currently 
being caused or aggravated beyond natural 
progression by symptoms caused by the 
Veteran's currently inactive service-
connected tuberculosis?  If the 
appellant's service-connected tuberculosis 
aggravated or contributed to or 
accelerated any pathologic process of any 
diagnosed interstitial lung disease and/or 
COPD, the examiner must state to what 
extent, given in terms of a percentage, 
did it so contribute as compared to the 
natural progress of diagnosed interstitial 
lung disease and/or COPD itself or as 
opposed to other possible contributing 
factors.  

In answering these questions, the 
examiner(s) must consider all pertinent 
medical records and examination reports, 
the Veteran's contentions of 
symptomatology and the medical treatises 
now associated with the claims file.

Each opinion should contain comprehensive 
rationale based on sound medical 
principles and facts.

3.  Following completion of the above, the 
AOJ should re-adjudicate the Veteran's 
service connection claims.  If any benefit 
sought on appeal remains denied, the 
Veteran should be provided a supplemental 
statement of the case. The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations, to include consideration of 
Allen v. Brown, 7 Vet. App. 439, 448 
(1995), for the secondary service 
connection.  An appropriate period of time 
should be allowed for response.

Thereafter, the claims folder should be returned to the 
Board, if in order.  The purposes of this remand are to 
comply with due process of law and to further develop the 
Veteran's claims.  No action by the Veteran is required until 
he receives further notice; however, the Veteran is advised 
that failure to cooperate by reporting for examination, 
without good cause, may have adverse consequences on his 
claims.  38 C.F.R. § 3.655 (2008).  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


